me Ww

a oN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Judge Hon. Brian D. Lynch

Chapter 7

Location: Federal Building

500 W. 12", Second Floor
Vancouver, WA 98660

Hearing Date: October 1, 2019
Hearing time: 9:00 a.m.

Response Date: September 24, 2019

UNITED STATES BANKRUPTCY COURT

FOR THE WESTERN DISTRICT OF WASHINGTON

In re
Case No. 19-42170-BDL

SEAN T. MATHERS,
UMPQUA BANK’S MOTION FOR
Debtor(s). | | RELIEF FROM STAY

Umpqua Bank, by and through its undersigned counsel, Garrett S. Ledgerwood of
Hershner Hunter LLP, hereby moves for relief from the automatic stay imposed under Section
362 of Title 11 of the United States Code (the “Bankruptcy Code”) and alleges and states as

follows:

Jurisdiction
1. This Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1334 and 28
U.S.C. § 157. This is a core proceeding under 28 U.S.C. § 157(b)(2)(G).

UMPQUA BANK’S MOTION FOR RELIEF FROM STAY - Page 1 yersHNer HUNTER ue
01847761.DOCX ATTORNEYS
PO Box 1475, Eugene, Oregon 97440
541-686-8511
fax 541-344-2025
s

Oo CO JT NH MN

10
\1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

General Allegations
2. Umpqua Bank is the lender under a trust deed (the “Trust Deed”) encumbering

the Debtor’s real property commonly known as 5511 Finch Drive, Longview, WA 98632 and
more specifically described in the Trust Deed (the “Property”). Declaration of Jeremy Young in
support of this Motion (the “Young Declaration”) 4. A true copy of the Trust Deed is attached
as Exhibit A to the Young Declaration. The security interest granted by the Trust Deed was
perfected by recording the Trust Deed in the real property records of Cowlitz County,
Washington on January 15, 2016 at Reception No. 3537198.

3. The Property and Trust Deed secure a loan in the original principal amount of
$228,779.00. Young Declaration § 5. A true copy of the promissory note evidencing the Loan
(the “Note”) is attached to the Young Declaration as Exhibit B. Umpqua Bank is the current
holder of the Note. Young Declaration § 5.

4, As of August 1, 2019, the total amount owing on the Loan was $217,560.00,
consisting of $213,968.45 in principal balance, plus $2,024.14 in accrued and unpaid interest,
plus $119.07 in late fees, plus $297.30 in mortgage insurance premiums, plus $92.00 in
inspection fees, plus $136.11 in miscellaneous fees and advances, plus $931.00 in estimated fees
and filing costs incurred in connection with this Motion, /ess $8.07 in unapplied funds held in
suspense. Young Declaration J 6. Interest continues to accrue on the principal balance of the
Loan at the rate of 3.75% per annum. Young Declaration § 7. Mortgage insurance payments on
the Loan are due monthly at the rate of $148.65 per month. Young Declaration { 8. No funds
are available in the Debtor’s escrow account for the Loan to make the monthly mortgage
insurance payments, which will need to be advanced by Umpqua Bank. Young Declaration { 9.

5. As of August 1, 2019, the Debtor was three payments in arrears on the Loan, for a
total payment arrearage of $4,853.13, consisting of two payments at $1,591.93, one payment at
$1,550.20, and late fees of $119.07. Young Declaration J 10. The monthly payments on the

Loan consist of $1,059.51 in principal and interest and $490.69 in escrow reserves. Young

UMPQUA BANK’S MOTION FOR RELIEF FROM STAY - Page2 ss yersHNER HUNTER ur
0184776 1.DOCX ATTORNEYS
PO Box 1475, Eugene, Oregon 97440
541-686-8511
fax 541-344-2025
NO

Oo Oo NIN DN nO Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Declaration § 11. The Debtor last made payment on the Loan on June 24, 2019. Young
Declaration { 12. As of August 13, 2019, Umpqua Bank has not commenced to foreclose the
Trust Deed. Young Declaration 4 13.

6. The Debtor has scheduled the Property with a value of $222,000.00. The

estimated cost to liquidate the Property is 8%, or $17,760.00.

Authority and Argument

7. Section 362(d)(1) of the Bankruptcy Code provides that a creditor is entitled to
relief from the automatic stay under the Bankruptcy Code for cause, including lack of adequate
protection. At the scheduled value of $220,000.00 and estimated liquidation costs of $17,760.00,
there is no equity in the Property and Umpqua Bank lacks adequate protection of its interest.
With interest continuing to accrue on the Loan, expected mortgage insurance advances coming
due, and likely foreclosure costs, the value of the Property is insufficient to protect Umpqua
Bank’s interest. For these reasons, relief from stay under Section 362(d)(1) of the Bankruptcy
Code is appropriate.

8. Section 362(d)(2) of the Bankruptcy Code provides that a creditor is entitled to
relief from the automatic stay under the Bankruptcy Code with respect to an act against property
if (a) the debtor does not have any equity in such property and (b) the property is not necessary
for a reorganization. Taking into account liquidation costs for the Property, there is no equity
available in the Property. Additionally, because this is a chapter 7 case, the Property is not
necessary for a reorganization. Accordingly, relief from the stay under Section 362(d)(2) is

likewise appropriate.

Conclusion
For the reasons set forth above, Umpqua Bank respectfully requests entry of an order

granting it relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) and (d)(2) to exercise

UMPQUA BANK’S MOTION FOR RELIEF FROM STAY - Page 3 yersHNER HUNTER ur

01847761.DOCX ATTORNEYS
PO Box 1475, Eugene, Oregon 97440
541-686-8511
fax 541-344-2025
nA Se WwW bd

Oo CO NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

its rights and remedies as to the Property, including without limitation all actions required to
foreclose the Trust Deed and obtain possession of the Property following foreclosure.

A form of order, which the Court may adopt, modify or reject consistent with its ruling, is
attached to this Motion as Exhibit 1 and incorporated herein by reference.

DATED August 16, 2019.

HERSHNER HUNTER, LLP

By /Garrett S. Ledgerwood
Garrett S. Ledgerwood, WSB 49970
Of Attorneys for Umpqua Bank

UMPQUA BANK’S MOTION FOR RELIEF FROM STAY - Page4 ss yepsuNner HUNTER ur
01847761.DOCX ATTORNEYS
PO Box 1475, Eugene, Oregon 97440
541-686-8511
fax 541-344-2025
EXHIBIT 1
Ww

oO Oo NSN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

UNITED STATES BANKRUPTCY COURT

FOR THE WESTERN DISTRICT OF WASHINGTON

In re
Case No. 19-42170-BDL
SEAN T. MATHERS,
[PROPOSED] ORDER GRANTING
Debtor(s). UMPQUA BANK’S MOTION FOR
RELIEF FROM AUTOMATIC STAY

THIS MATTER, having come before this Court upon the motion (the “Motion”) of
Umpqua Bank seeking relief from the automatic stay provisions of Section 362(a) of Title 11 of
the United States Code (the “Bankruptcy Code’) so as to allow Umpqua Bank to exercise its
rights and remedies against the real property of the Debtor commonly known as 5511 Finch

Drive, Longview, WA 98632 and more specifically described as follows:

LOT 6, ROBBINS PLANNED UNIT DEVELOPMENT ADDITION NO. 3,
ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 13 OF PLATS,
PAGE 20, RECORDS OF SAID COUNTY, BEING A REPLAT OF A PORTION OF
TRACT “A”, ROBBINS PLANNED UNIT DEVELOPMENT ADDITION NO. 1.

SITUATE IN THE COUNTY OF COWLITZ, STATE OF WASHINGTON
(the “Property”), including without limitation all actions required by Umpqua Bank to foreclose

its trust deed on the Property and obtain possession of the Property following foreclosure; and

[PROPOSED] ORDER RE: UMPQUA BANK’S MOTION FOR HERSHNER HUNTER us
RELIEF FROM STAY - Page 1 ATTORNEYS
01848151.DOCX PO Box 1475, Eugene, Oregon 97440

541-686-8511
fax 541-344-2025
nO -& Ww NY

oO CO SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

The Court have duly considered the Motion, the supporting declaration, the responses
thereto, if any, and the oral arguments of counsel, if any; and

The Court having found that cause exists to grant the relief requested in the Motion and
that the notice given was sufficient and appropriate under the circumstances;

NOW THEREFORE, it is hereby

ORDERED, ADJUDGED and DECREED as follows:

1. The Motion is GRANTED;

2. Umpqua Bank is granted relief from the automatic stay provisions of Section
362(a) of the Bankruptcy Code to foreclose on and obtain possession of the Property.

///End of Order///

Presented by:
HERSHNER HUNTER, LLP

By: /s/ Garrett S. Ledgerwood
Garrett S. Ledgerwood, WSB 49970
Hershner Hunter LLP

180 East 11th Avenue

Eugene, Oregon 97401
541-686-8511

Of Attorneys for Umpqua Bank

[PROPOSED] ORDER RE: UMPQUA BANK’S MOTION FOR HERSHNER HUNTER ur
RELIEF FROM STAY - Page 2 ATTORNEYS

01848151.DOCX PO Box 1475, Eugene, Oregon 97440

541-686-8511
fax 541-344-2025
